UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7752



ANTONIO V. POWELL,

                                              Plaintiff - Appellant,

          versus


AUGUSTUS KING, Lieutenant; CLARENCE, Sergeant;
COLLIN WHITAKER, Correctional Officer; KARL
COUNCIL, Correctional Officer; LARRY HIGGS,
Correctional Officer; RACHEL REYNOLDS, Nurse;
OLLIE MATTHEWS, Nurse; DONNA BROWN, Nurse;
JOHN GRIMES, Nurse,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
District Judge. (CA-03-102-H)


Submitted:   April 6, 2005                 Decided:   April 22, 2005


Before MOTZ, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Antonio V. Powell, Appellant Pro Se. Elizabeth F. Parsons, NORTH
CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina; William
Carleton Metcalf, VAN WINKLE, BUCK, WALL, STARNES & DAVIS, P.A.,
Asheville, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Antonio V. Powell appeals the district court’s order

granting summary judgment to Defendants and denying relief on his

42 U.S.C. § 1983 (2000) complaint in which he alleged deliberate

indifference to his medical needs. We have reviewed the record and

find no reversible error.     Accordingly, we affirm for the reasons

stated by the district court.      See Powell v. King, No. CA-03-102-H

(E.D.N.C. Aug. 11, 2004).     We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court   and     argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                   - 2 -